DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 8-10 in the reply filed on April 12, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed June 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Particularly regarding JPH11301117, only an English abstract was submitted and no copy of said document was submitted.  For applicant’s convenience the examiner has placed a copy of said document into the record.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on April 5, 2019, May 23, 2019, October 30, 2020, November 17, 2020 and December 11, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5 “… according to claim 1, comprising: a multilayer structure comprising at least a substrate film, the first black light-blocking layer provided on one major surface side of the substrate film, and …” has antecedent issues.  Particularly, it is unclear in a new multilayer structure is being introduced or if the multilayer structure introduced in claim 1 further comprises a substrate film.  This clarity issue is further exasperated by the use of “comprising” before and after “a multilayer structure” as opposed to further comprising.  In light of the specification, see e.g. figure 2, the examiner assumes the latter.  The examiner would suggest, and for purposes of examination use  “… according to claim 1, wherein the multilayer structure is further comprising at least a substrate film, wherein the first black light-blocking layer provided on one major surface side of the substrate film, and …”
Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 5 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US Patent Application Publication 2018/0134006.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking layer (e.g. first surface layer 110) and a second black light-blocking layer (e.g. second surface layer 120), wherein the first black light-blocking layer and the second black light-blocking layer each have an optical density of 2.5 (implicit given materials listed in paragraph [0047] and function of a light blocking sheet) or more and a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking layer has a 60° glossiness and/or a lightness L* different from a 60° glossiness and/or lightness L* of the second black light-blocking layer (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8).
Regarding claim 2 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the first black light-blocking layer and/or the second black light-blocking layer have inclined end surfaces so that a film width increases from the first black light- blocking layer toward the second black light-blocking layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking layer (e.g. figure 5f surface 123f).

Regarding claim 4 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein a difference between the 60° glossiness of the first black light-blocking layer and the 60° glossiness of the second black light-blocking layer is 1.0 to 4.5% (using the values in Tables 2, 5 & 7-8 |GU1-GU2|=2.6, 3.0, 2.9 & 2.4%, respectively).
Regarding claim 5 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F).
Regarding claim 6 Lin discloses the multilayer light-blocking film according to claim 5, as set forth above.  Lin further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (implicit given materials listed in paragraph [0047] and function of a light blocking sheet).
Regarding claim 7 Lin discloses the multilayer light-blocking film according to claim 5, as set forth above.  Lin further discloses wherein the substrate film has a thickness (e.g. thickness d) of 0.5 m or more and 50 m or less (e.g. Table 2, 5 & 7-8 d=32, 14, 6 & 28m, respectively).
Regarding claim 8 Lin discloses a light-blocking ring for optical equipment (title e.g. figures 2A-5H composite light blocking sheet 100, particularly figures 2A-B & 3-4), having a ring-shaped outer shape (see figures 2A-B), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claims 9-10, the limitations of claims 9-10 are the same as the limitations of claims 2 and 5, respectively, and claims 9-10 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2015/0022896, of record, in view of Mizutani et al. US Patent Application Publication 2005/0079328, of record.
Regarding claim 1 Cho discloses a multilayer light-blocking film (abstract e.g. figures 2-7 three-layer spacer 14a, 24a, 34a, 44a, 54a or 64a) comprising: a multilayer structure comprising at least a first black light-blocking layer (e.g. outer layer 142) and a second black light-blocking layer (e.g. outer layer 144), wherein the first black light-blocking layer and the second black light-blocking layer each have an optical density of 2.5 or more and a 60° glossiness of 5.0% or less (inter alia paragraph [0020] “the optical density of each outside layer 142, 144 may be 4.0 and the surface gloss ratio of each outside layer 142, 144 maybe between 2% and 4% for a light incident angle of 60 degrees”).

The problem faced by the inventor is to discriminate the two sides of the multilayer film during an assembly process using said multilayer film, see specification paragraph [0007].
Mizutani teaches a multilayer film (abstract e.g. figures 1-2) where the outer surfaces of the multilayer film has different glossiness at 60° (paragraph [0026] “different in gloss between the front and back surfaces”) for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly (paragraph [0026]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for first black light-blocking layer and the second black light-blocking layer in the multilayer film as disclosed by Cho to have different 60° glossiness and/or lightness L* as taught by Mizutani for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly, thereby solving the problem faced by the inventor.

Regarding claim 2 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the first black light-blocking layer (e.g. 142) and/or the second black light-blocking layer (e.g. 144) have inclined end surfaces so that a film width increases from the first black light-blocking layer toward the second black light-blocking layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking layer (see figure 2).
Regarding claim 3 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 2, as set forth above.  Cho further discloses wherein an inclination angle between the 
Regarding claim 4 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho and Mizutani do not disclose or teach wherein a difference between the 60° glossiness of the first black light-blocking layer and the 60° glossiness of the second black light-blocking layer is 1.0 to 4.5%.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Cho as modified by Mizutani discloses the multilayer light-blocking film, as set forth above, and these together establish general conditions of the claim. Benefits of having a difference in glossiness between 1.0 and 4.5% is to have sufficient difference to visually distinguish the two sides of the multilayer film while staying within the glossiness requirements of ≤5%.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for glossiness difference between the first black light-blocking layer and the second black light-blocking layer in the multilayer film as disclosed by Cho as modified by Mizutani to be in the range of 1.0 to 4.5% since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to have sufficient difference for the purpose of  visually distinguishing the two sides of the multilayer film. 
Regarding claim 5 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the multilayer structure is further comprising at least a substrate film (e.g. inside layer 140), wherein the first black light-blocking layer (e.g. 142) provided on one major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), and the second black light-blocking layer (e.g. 144) provided on the other major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7).

Regarding claim 7 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 5, as set forth above.  Cho further discloses wherein the substrate film has a thickness of 0.5 m or more and 50 m or less (paragraph [0020] “a total thickness of the spacer 14a may be between 25 m and 80 m, and a thickness of each outside layer 142, 144 may be between 4 m and 15 m”).
Regarding claim 8 Cho further discloses a light-blocking ring for optical equipment (abstract e.g. figures 2-7 14a, 24a, 34a, 44a, 54a or 64a), having a ring-shaped outer shape (inter alia abstract), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claims 9-10, the limitations of claims 9-10 are the same as the limitations of claims 2 and 5, respectively, and claims 9-10 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura et al. JPH11301117, for the reasons noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                       May 5, 2021